PREWITT, Judge,
concurring in result.
I agree with the result but believe that the use of “subject matter jurisdiction” by the numerous prior cases cited in the principal opinion was wrong.
“Subject matter jurisdiction” is authority to determine the general question involved; if the petition states a claim belonging to a general class over which the authority of the court extends, the court has “subject matter jurisdiction”. In re Marriage of Panich, 672 S.W.2d 718, 720 (Mo.App.1984).
The trial court had subject matter jurisdiction over this type of case. It just did not have jurisdiction over this matter because of the late filing of the petition.